Title: To Thomas Jefferson from Joseph Yznardi, Sr., 23 April 1807
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Respected Sir.
                            
                            Cadiz 23d. April 1807.
                        
                        Permit me to represent to Your Excelly. the great anxiety and unneasiness I labor under untill I am
                            honored with a few lines from Your Excelly. accusing receipt of the Letters I troubled your Excy. with ⅌ duplicate under date of the 16th. May, 16th. July, 12th. August,
                            6th. 8th. Novembr. and 20th. December 1806. for as long as I am deprived of the same, and of being acquainted if I still
                            continue meriting Your Excellys. esteem and friendship, I am like a person recovering from a long fit of sickness, and who
                            is waiting with impatience the moment the Doctor pronounces his being out of danger; allthough I should feel content and
                            happy, being conscious that I always have (absent or present) fulfilled my duty with honor, to the best of my power,
                            Knowledge, and believe to the satisfaction of every individual, as I have proved not by anonymous documents, but by legal
                            and real ones.
                        I am fearfull that my Letters and representations directed to Your Excelly. and to the Secretary of State and
                            Navy have miscarried, as otherwise I am most certain I would not experience such Silence to my just claims.
                        With pleasure I advise Your Excelly. that I have received Letters from Madrid announcing me that El Sor. Blasco ve Orosco Ministro at Etruria, is appointed Minister to
                            them States, in lieu of Mr. Yrujo—. 
                  With Sentiments of high Consideration I have the honor of Subscribing myself, Your
                            Excellency’s Most devoted & most obedt. Servant
                        
                            Josef Yznardy
                            
                        
                        
                            P.S. I most sincerely congratulate Your Excelly. on the happy & honorable conclusion of the differences
                                that existed with the Regency of Tunis.
                        
                    